Motion for a stay denied as unnecessary. The judgment sought to be appealed from is a final determination and, being one of modification, is appealable as of right to the Court of Appeals. (Civil Practice Act, § 588, subd. 1.) The motion for leave to appeal heretofore made was, therefore, unnecessary and was properly denied; and stay of execution may be had, without motion, upon compliance with section 573 of the Civil Practice Act. Present — Clarke, P. J., Laughlin, Dowling, Smith and Page, JJ.